Citation Nr: 1548010	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  06-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Brother


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in this decision.  The Veteran declined the opportunity to have another hearing in October 2014.  A copy of the transcript of the June 2007 hearing is of record.  The Board remanded the issue remaining on appeal for additional development in September 2007, July 2011, May 2014, December 2014, and June 2015.


FINDINGS OF FACT

1.  The evidence of record demonstrates that a sleep walking disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not increased beyond the normal progression of the disease during active service.

2.  The Veteran's antisocial personality disorder is not a disease or injury for VA compensation purposes.

3.  An psychiatric disability, other than sleep walking disorder and antisocial personality disorder, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A psychiatric disability for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in October 2005, March 2006, and November 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Psychoses are diseases for presumptive service connection purposes.  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran contends that he has a psychiatric disability as a result of active service.  In a June 2006 substantive appeal and in testimony provided in June 2007, he asserted that he had problems that arose from gas exposure during a gas chamber training exercise.  

The service medical records include an enlistment examination noting a normal clinical psychiatric evaluation.  An October 1982 report noted that the Veteran was referred for evaluation of incidents of sleepwalking and yelling while asleep.  A mental status examination at that time revealed he was cooperative, fully oriented, and alert.  His verbalizations were coherent and reflected about average intelligence.  His affect was flexible and consistent with his possibly mildly anxious mood.  His insight and judgment were poor.  There was no evidence of hallucinations, delusions, or suicidal ideation.  The examiner found the presenting evidence was consistent with a diagnosis of somnambulism.  It was also noted that he was found to be unsuitable for retention in service due to his sleepwalking and it was recommended that he be processed for a convenience of the government discharge.  Additional treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.

Private medical records, including records associated with the Veteran's SSA disability claim, show treatment for attention deficit disorder, bipolar disorder, chronic depression, sleep disorder, and anxiety disorder.  No opinions as to etiology were provided.

A March 2009 VA examination included Axis I diagnoses including a sleep walking disorder, attention deficit hyperactivity disorder by history, and bipolar disorder by history, and an Axis II diagnosis of antisocial personality traits.  It was noted that the Veteran reported lifelong problems with sleep walking disorder, problems with conduct as a child, and behavioral issues as an adult.  The examiner stated he clearly had a history of antisocial personality traits, and by his history and evaluation in service he had a history of a sleep walking disorder that appeared to have begun before service and that it was "possible" that the stress of service may have worsened this condition.  A history of attention deficit disorder that clearly was treated before service was found not to have been aggravated by service.  Problems with conduct prior to, during, and after service were consistent with a childhood conduct disorder which is involved in the antisocial personality with no evidence it was aggravated or worsened by service.  The examiner further found that there was no evidence that bipolar disorder either originated in or was exacerbated by service.  

A February 2013 VA examination included diagnoses of manic depressive disorder, sleep walking disorder, and antisocial personality disorder.  The examiner found these were less likely caused by or a result of active service.  Sleep walking disorder and antisocial personality disorder were found to have existed prior to service and it was noted the Veteran had attended alternative schooling because of his behavior prior to service.  His sleep walking disorder was found not to have been aggravated beyond its normal progression as a result of military service.  In a September 2014 addendum the examiner found it was clear and unmistakable that a psychiatric disability preexisted active service, identified as sleep walking and antisocial personality disorder, and that it was clear and unmistakable that a preexisting psychiatric disorder was not permanently worsened during service and that any increase was due to the natural progress of the disease.  It was further noted that his relevant mental health history included a diagnosis of manic depressive disorder in 1995 and a diagnosis of attention deficit hyperactivity disorder at age seven.  In a September 2015 addendum, the examiner reiterated the previously provided opinion that the Veteran's preexisting sleep walking disorder was not aggravated beyond its normal progression as a result of service, and found that manic depressive disorder at least as likely as not did not exist prior to service and did not result from active military service.  It was noted that a diagnosis of manic depressive disorder was provided in 1995 and that there was no diagnosis or manic depressive disorder in service.  

Based upon the evidence of record, the Board finds that a sleep walking disorder clearly and unmistakably existed prior to service and clearly and unmistakably was not increased beyond the normal progression of the disease during active service, that the Veteran's antisocial personality disorder is not a disease or injury for VA compensation purposes, and that a psychiatric disorder, other than sleep walking disorder and antisocial personality disorder, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  There is no evidence of a diagnosis of manic depressive disorder or any other psychosis manifest within the first year after separation from active service, and no competent evidence linking any current psychiatric disability to either gas exposure or trauma during a gas chamber training exercise in service.  

The Board finds VA medical opinions obtained in this case are persuasive.  The opinions are shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has not submitted any contrary competent evidence.

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the Veteran's statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether a claimed disability is the type of disability for which a lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  




ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


